DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s remarks received on 04/29/2021.
Claims 1, 13, and 23 are amended. Claims 1-9, 11-19, and 21-29 are considered in this Office Action. Claims 1-9, 11-19, and 21-29 are currently pending.

Response to Amendment
Applicant’s amendment has be considered, an updated 35 U.S.C. 103 rejection will address applicant’s amendment.

Response to Argument
Applicant’s arguments with respect to the 103 rejection to claims have been considered, but are not persuasive. 
Applicant argues that Abboud does not describe, teach, or suggest "wherein the management control unit tracks the position sensor [including an RFID tag] of the one or more attendant devices to determine the position of the one or more attendant devices within the interior cabin, ... wherein the management control unit assigns tasks to fulfill the service requests to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, and the positions of the one or more attendant devices within the interior cabin relative to the passengers within the interior cabin who input the service requests," as recited in claim 1. Abboud does not even mention RFID tags. 
The examiner respectfully disagrees. It if first noted by the examiner that Abboud is not relied on to teach this limitation, however Verweij clearly teaches “the position sensor includes a radio frequency identification (RFID) chip” in (pg. 7 lines 16-19 describe indoor positioning systems can be based on 
Further, Examiner note that Verweij further teaches “wherein the management control unit tracks the position sensor of the one or more attendant devices to determine the position of the one or more attendant devices within the interior cabin” in (pg. 7 lines 21-26 The use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, while the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin).
The applicant further argues that none of Schalla, Verweij, Daniel, or Abboud (alone or in combination with one another) expressly or necessarily describes, teaches, or suggests "wherein the management control unit tracks the position sensor of the one or more attendant devices to determine the positions of the one or more attendant devices within the interior cabin, ... wherein the management control unit assigns tasks to fulfill the service requests to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, and the positions of the one or more attendant devices within the interior cabin relative to the passengers within the interior cabin who input the service requests," as recited in claim 1.
The examiner respectfully disagrees. It is noted the examiner that the applicant does not discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them, and thereby the rejection is maintained as set forth in the 103 rejection below. 
Applicant argues that Verweij states that RFID is “very cost effective” (see Verweij at page 7, lines 16-19) and “tagging each passenger seat or passenger seat row” (see id. at page 7, lines 21-22), there is nothing in Verweij that expressly or necessarily describes, teaches, or suggests tracking an RFID chip of an attendant device within an interior cabin of a vehicle, or assigning tasks based, at least in part, on 
The examiner respectfully disagrees. Verweij describes the indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle. The indoor position system utilize the use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, wherein the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin (pgs. 7 of Verweji).
The applicant asserts that the Office Action has not cited anything in the cited references that discloses anything other than an attendant operating a coffee maker to brew coffee. The Office Action has not cited anything in the cited references that describes, teaches, or suggests a management control unit operates a coffee maker to brew coffee as recited in claims 25 and 27.
The examiner respectfully disagrees. Godecker clearly teach in para. 0024 describes a galley on an aircraft consists of coffee maker and brewing apparatus, while Schalla describers in fig. 11 steps 410-418 galley item selected, if available, notify crew of user selection then re-populate the galley GUI, and para. 0050 describe if the passenger has made a food/drink service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58 (i.e., brewed coffee). If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28.
Accordingly, the rejection is therefore maintained in the updated 103 rejection below addresses new amendments.

Examiner Notes


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 1, 3, 4-6, 11-13, 15-17, 21and 22 are rejected under 35 U.S.C. 103 as being unpatentable over James Schalla (US 2009/0112377 A1, hereinafter “Schalla”) in view of Ronald Verweij (WO 2016060561 A1, hereinafter “Verweij”) in view of Robert Daniel (US 2017/0026318 A1, hereinafter “Daniel”) in view of Issa Abboud (US 2015/0026092 A1, herein after “Abboud”).
Claim 1:
Schalla teaches the following:
A task management system that is configured to assign tasks to one or more attendants of a vehicle, the task management system comprising: one or more passenger interfaces associated [para. 0027 and fig. 2 element #26 which illustrates a passenger interface, wherein the interface is associated with a seat, said interface is configured receive a user input and  enable the passenger to communicate with the in-flight communication system, furthermore as described in para. 0028 the user interface enables the passenger to request food or beverage service outside of the service delivery time]; 
and a task manager including a management control unit having at least one processor, wherein the management control unit is in communication with the one or more passenger interfaces and the one or more attendant devices, wherein the management control unit receives the service request signals from the one or more passenger interfaces, [para. 0050 describes the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies (i.e., assign) the crew of the passenger's food service item selection via the control panel 28 (i.e., crew device)].
While Schalla describes a crew control panel which is used to view passenger request as described and illustrated in figure 1 and para. 50, Schalla does not explicitly teach that the crew device is configured to be carried, however Verweij teaches the following:
one or more attendant devices that are configured to be carried by the one or more attendants [Pg. 2 lines 1-3 describes crew interface wherein the interface is a portable device]; 
wherein the one or more attendant devices comprise a position sensor that is configured to be tracked by the management control unit [pg. 5 (lines 27-33) and pgs. 6-7 the passenger catering system comprises an indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle. An indoor positioning system (IPS) is a system based on magnetic, other sensor data or a network of devices used to wirelessly locate objects or people inside a structure, such as a passenger transport vehicle or building], wherein the position sensor includes a radio frequency identification (RFID) chip that is configured to be tracked through RFID monitoring[pg. 7 lines 16-19 describe indoor positioning systems can be based on radio frequency identification ( RFID) as passive tags are very cost-effective, ultra wide band (UWB) that gives reduced interference with other devices, infrared (IR) that is included in most mobile devices. the indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle. The indoor position system utilize the use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, wherein the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin (pgs. 7 of Verweji)];
wherein the management control unit tracks the position sensor of the one or more attendant devices through RFID monitoring to determine the position of the one or more attendant devices within the interior cabin[pg. 7 lines 21-26 The use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, while the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij to include portable devices associated with flight attendants, because the references are analogous and compatible since they are both directed task management and aircraft. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.
Daniel teaches:
wherein the management control unit analyzes the service request signals indicative of the service requests and workloads of the one or more attendants, and wherein the management control unit assigns tasks to fulfill the service requests to the one or more attendant devices based, at least in part, on the service request signals and the workloads of the one or more attendants [a task manager that receive a service request from a user/passenger and assigns said task to an agent/crew/attendant, wherein an agent is associated with an agent device as illustrated in fig. 1, to fulfill based on the workloads of the agents/crew/attendant and request received as describes in para. 0032];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Daniel to base the assignment of task on attendants’ workload, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants as illustrated and described in para. 0050 and fig. 11, and while Verweij describes the crew interface wherein the interface is a portable device (Pg. 2 lines 1-3), further Verweiji discloses the passenger catering system comprises an indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle, where they use indoor positioning system (IPS) to locate both the attendant device and the passenger device as discloses in pgs. 5-7. While Daniel as disclosed above teaches assigning tasking based on the workload of the agent/flight attendant, neither it nor Schalla and Verweij explicitly teach the following, however the three in combination with Abboud teach
and the positions of the one or more attendant devices within the interior cabin relative to the passengers within the interior cabin who input the service requests[para. 0042 teaches the customer assistance system determines one or more appropriate employees that can assist the customer. Such a determination may be made based upon the skills of the employee's proximate location to the customer], and wherein the management control unit shows the tasks on a display of the one or more attendant devices [fig. 9B and 9C illustrates employee/attendant device that shows the task on display].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij, Daniel, and Abboud to include portable devices associated with flight attendants and assigning task based on the employee's proximate location to the customer, because the references are analogous and compatible since they are both directed task management and customer services. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 3:
Schalla teaches: 
The task management system of claim 1, wherein the one or more passenger interfaces comprise an entertainment system secured to a seat [fig. 2 illustrates that the passenger interface 26 comprise an entertainment system secured to a seat].

Claim 4/15:
Schalla teaches: 
The task management system of claim 1, wherein the one or more attendant devices comprise a display that is configured to show the tasks assigned by the management control unit [para. 0050 operation 416 the method notifies (i.e., assign) the crew of the passenger's food service item selection via the control panel 28 (i.e., crew device). Examiner Notes: wherein under broadest reasonable interpretation the notification of passenger’s request is displayed on the crew device].
Verweij also teaches:
The task management system of claim 1, wherein the one or more attendant devices comprise a display that is configured to show the tasks assigned by the management control unit [pg. 4 lines 28-30 wherein passenger’s request is transmitted and received by the crew interface device, wherein the crew member is informed by the wishes of the passenger].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij to include portable devices associated with flight attendants, where the flight crew can receive passenger’s request. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 5/16:
Schalla teaches:
The task management system of claim 1, further comprising galley equipment within the interior cabin of the vehicle [fig. 1 illustrates galley equipment within interior cabin of the vehicle, moreover para. 0025 describes the cabin 16 includes at least one crew area, such as a galley 20], wherein the management control unit receives galley signals from the galley equipment, wherein the galley signals are indicative of operational status of the galley equipment, and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals and the galley signals [Fig. 11 steps 410-418 galley item selected, if available, notify crew of user selection then re-populate the galley GUI, and para. 0050 describe if the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28].
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants based on galley signal/information as illustrated and described in para. 0050 and fig. 11, neither Schalla, nor, Viewer explicitly teach the following, however Daniel teaches:
and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, and [another parameter] [the task manager assign tasks based on plurality of attributes such as the workloads of the one or more agents/attendants as described in para. 0032];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Daniel to base the assignment of task on attendants’ workload, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 6/17:
Schalla teaches:
The task management system of claim 1, wherein the task manager further comprises a database coupled to the management control unit [claim 7 describes a database], wherein the database stores one or more of passenger data or attendant data, and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals and one or both of the passenger data or the attendant data [fig. 3 illustrates in element 54 user id data. Para. 0030 describes the user ID data 54 comprises at least a name of the passenger and the passenger seat 22 assigned to the passenger. Para. 0049 describes the method determines the layout of the aircraft 8 based on the mobile platform data 64. Then, at operation 402, the method acquires the catering information or food service item information for the aircraft 8 based on the inventory data 58. Then, at operation 404, the method loads the passenger or user avatar data 68b. At operation 406, the method populates the galley GUI 74. At operation 408, the method outputs the galley GUI 74 and the avatar GUI 78, which graphically represents the user avatar 90b (passenger information) in the galley 20. At operation 410, the method determines if the passenger has made a selection of a food service item based on the passenger selecting an item from the menu associated with the beverage button 88 or the food button 86 with the user input device 30].
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants based on galley signal/information as illustrated and described in para. 0050 and fig. 11, neither Schalla, nor, Viewer explicitly teach the following, however Daniel teaches:
wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, of the passenger data and, the attendant data [the task manager assign tasks based on user’s request, user data, and agent/crew/attendant data as described in para. 0032.];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Daniel to base the assignment of task on attendants’ workload, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028

Claim 11/21: 
Schalla teaches: 
The task management system of claim 1, wherein the management control unit associates passenger names with the tasks [fig. 3 illustrates in element 54 user id data. Para. 0030 describes the user ID data 54 comprises at least a name of the passenger and the passenger seat 22 assigned to the passenger. Para. 0049 describes the method determines the layout of the aircraft 8 based on the mobile platform data 64. Then, at operation 402, the method acquires the catering information or food service item information for the aircraft 8 based on the inventory data 58. Then, at operation 404, the method loads the passenger or user avatar data 68b. At operation 406, the method populates the galley GUI 74. At operation 408, the method outputs the galley GUI 74 and the avatar GUI 78, which graphically represents the user avatar 90b (passenger information) in the galley 20. At operation 410, the method determines if the passenger has made a selection of a food service item based on the passenger selecting an item from the menu associated with the beverage button 88 or the food button 86 with the user input device 30].

Claim 12/22:
Schalla teaches: 
The task management system of claim 1, wherein the management control unit bases task distribution and assignments on travel data that includes one or more of time to destination, current travel status, predicted turbulence, phase of flight, cabin temperature, or lavatory status [para. 0030 describes the flight deck control module 40 receives as input weather data 50, GUI data 52 and user identification (ID) data 54. The weather data 50 comprises weather conditions that are currently being experienced or forecast and/or expected by the avionics of the aircraft 8. Moreover, the flight deck information data 56 may comprise a message that details weather conditions the aircraft 8 is traveling through, or is upcoming the time remaining to reach the destination, etc. that may be addressed to that passenger by name and may contain data updated substantially in real-time].
Claim 13:
Schalla teaches: 
associating one or more passenger interfaces with one or more passenger seats within an interior cabin of the vehicle [para. 0027 and fig. 2 element #26 which illustrates a passenger interface, wherein the interface is associated with a seat]; receiving, from the one or more passenger interfaces, service request signals indicative of service requests from passengers that are input into the one or more passenger interfaces [para. 0027 and fig. 2 element #26 which illustrates a passenger interface, wherein the interface is associated with a seat, said interface is configured receive a user input and  enable the passenger to communicate with the in-flight communication system, furthermore as described in para. 0028 the user interface enables the passenger to request food or beverage service outside of the service delivery time]; communicating between a management control unit of a task manager and the one or more passenger interfaces and the one or more attendant devices, wherein the communicating comprises receiving, at the management control unit, the service request signals from the one or more passenger interfaces; and assigning, by the management control unit, tasks to the one or more attendant devices based, at least in part, on the service request signals  [para. 0050 describes the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies (i.e., assign) the crew of the passenger's food service item selection via the control panel 28 (i.e., crew device)]..
Schalla does not explicitly teach the following, however Verweij teaches the following:
tracking the management control unit through RFID monitoring[pg. 7 lines 16-19 describe indoor positioning systems can be based on radio frequency identification ( RFID) as passive tags are very cost-effective, ultra wide band (UWB) that gives reduced interference with other devices, infrared (IR) that is included in most mobile devices. the indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle. The indoor position system utilize the use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, wherein the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin (pgs. 7 of Verweji)];
associating one or more attendant devices with the one or more attendants that carry the one or more attendant devices, as determined through the RFID monitoring [Pg. 2 lines 1-3 describes crew interface wherein the interface is a portable device];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij to include portable devices associated with flight attendants. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 24/26:
Schalla teaches:
The task management system of claim 5, wherein the management control unit operates the galley equipment to perform at least one task. [Fig. 11 steps 410-418 galley item selected, if available, notify crew of user selection then re-populate the galley GUI, and para. 0050 describe if the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28].

18.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schalla in view of Verweij in view of Daniel in view of Abboud, and further in view Yoav Shoham (US 2015/0161569 A1, hereinafter “Shoham”).
Claim 2:
Although Verweij teaches crew interface wherein the interface is a portable device such as smart phone [pg. 2 lines 1-3], Schalla and Verweij do not explicitly teach the following, however Shoham teaches:
The task management system of claim 1, wherein the one or more attendant devices comprise a smart watch that is configured to be worn on a wrist [para. 0023 describes that the task management platform can be accessed via a computing device such as wearable computing device, given BRI Examiner notes that a smart watch that is configured to be worn is a wearable computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla and Verweij incorporate the teachings of Shoham to include wearable portable devices associated with flight attendants, because the references are analogous and compatible since they are both directed task management. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 14: 
Schalla teaches: 
and wherein the one or more passenger interfaces comprise an entertainment system secured to a seat [fig. 2 illustrates that the passenger interface 26 comprise an entertainment system secured to a seat].
Although Verweij teaches crew interface wherein the interface is a portable device such as smart phone [pg. 2 lines 1-3], Schalla and Verweij do not explicitly teach the following, however Shoham
The task management method of claim 13, wherein the one or more attendant devices comprise a smart watch that is configured to be worn on a wrist [para. 0023 describes that the task management platform can be accessed via a computing device such as wearable computing device, given BRI Examiner notes that a smart watch that is configured to be worn is a wearable computing device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla and Verweij incorporate the teachings of Shoham to include wearable portable devices associated with flight attendants, because the references are analogous and compatible since they are both directed task management. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

19.	Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schalla in view of Verweij in view of Daniel in view of Abboud, as applied in claims 1 and 13, and further in view of Herbert Ristock (US 2017/0103360 A1, hereinafter “Ristock”).
Claim 7/18:
Schalla and Verweij do not explicitly teach the following limitation, however Ristock teaches:
The task management system of claim 6, wherein the management control unit prioritizes the tasks based, at least in part, on the passenger data or the attendant data stored in the database [para. 0072 describes routing process wherein the task management system establish a priority for a task based on customer (i.e., passenger) and agent (i.e., crew)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla and Verweij incorporate the teachings of Ristock to include prioritizing the tasks based, at least in part, on the passenger data or the attendant data stored in the database, because the references are analogous and compatible since they are both directed 

Claim 8/19:
Schalla does not explicitly teach the following, however Verweij teaches the following:
The task management system of claim 1, wherein the one or more attendant devices  [Pg. 2 lines 1-3 describes crew interface wherein the interface is a portable device]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij to include portable devices associated with flight attendants, because the references are analogous and compatible since they are both directed task management. Doing so would make the devices more accessible to the attendant which will improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.
Schalla and Verweij do not explicitly teach the following limitation, however Ristock teaches:
[…] comprise a biometric sensor that is configured to detect at least one biometric parameter of the one or more attendants, wherein the management control unit receives biometric signals indicative of the least one biometric parameter from the biometric sensor, and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals … and the biometric signals [para. 0057 describes Sensor Data Server 250 provides sensor data stored in Sensor Database 251 relating to an agent, such as biometric data that may indicate an agent's (i.e., attendant) stress level or real-time location data, for use in routing processes and decisions. Para. 0072 describes wherein the task management utilizes the biometric data of the agent in the task assignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla and Verweij incorporate the teachings of Ristock to include biometric sensor that is configured to detect at least one biometric parameter of the one 
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants based on galley signal/information as illustrated and described in para. 0050 and fig. 11, neither Schalla, nor, Viewer explicitly teach the following, however Daniel teaches:
and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, and [another parameter] [the task manager assign tasks based on plurality of attributes such as the workloads of the one or more agents/attendants as described in para. 0032];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Daniel to base the assignment of task on attendants’ workload, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 9:
Schalla and Verweij do not explicitly teach the following limitation, however Ristock teaches:
The task management system of claim 8, wherein the biometric sensor is configured to detect one or more of heart rate, blood pressure, steps traveled, time of work, or time of rest [para. 0064 describes wearable sensors 262 are devices worn by agents that provide biometric or physiological data relating to the agents' current physical and emotional state and may include sensors that indicate heartrate, respiratory rate, blood pressure, body temperature, voice, muscle activity and skin conductivity.].
.

20.	Claim 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over James Schalla (US 2009/0112377 A1, hereinafter “Schalla”) in view of Ronald Verweij (WO 2016060561 A1, hereinafter “Verweij”) in view of Herbert Ristock (US 2017/0103360 A1, hereinafter “Ristock”) in view of Issa Abboud (US 2015/0026092 A1, herein after “Abboud”)in view of Robert Daniel (US 2017/0026318 A1, hereinafter “Daniel”).
Claim 23:
Schalla teaches: 
A vehicle comprising: an interior cabin [fig. 1 illustrates galley equipment within interior cabin of the vehicle, moreover para. 0025 describes the cabin 16 includes at least one crew area, such as a galley 20]; and a task management system that is configured to assign tasks to attendants within the interior cabin, the task management system comprising: passenger interfaces associated with passenger seats within the interior cabin of the vehicle, wherein the passenger interfaces are configured to output service request signals indicative of service requests from passengers that are input into the passenger interfaces, wherein at least one of the passenger interfaces comprises an entertainment system secured to a seat [para. 0027 and fig. 2 element #26 which illustrates a passenger interface, wherein the interface is associated with a seat, said interface is configured receive a user input and  enable the passenger to communicate with the in-flight communication system, furthermore as described in para. 0028 the user interface enables the passenger to request food or beverage service outside of the service delivery time. Fig. 2 illustrates that the passenger interface 26 comprise an entertainment system secured to a seat]; 
galley equipment within the interior cabin of the vehicle [fig. 1 illustrates galley equipment within interior cabin of the vehicle, moreover para. 0025 describes the cabin 16 includes at least one crew area, such as a galley 20];  and a task manager including a database coupled to a management control unit that is in communication with the passenger interfaces and the attendant devices, wherein the database stores one or more of passenger data or attendant data [claim 7 describes a database. fig. 3 illustrates in element 54 user id data. Para. 0030 describes the user ID data 54 comprises at least a name of the passenger and the passenger seat 22 assigned to the passenger. Para. 0049 describes the method determines the layout of the aircraft 8 based on the mobile platform data 64. Then, at operation 402, the method acquires the catering information or food service item information for the aircraft 8 based on the inventory data 58. Then, at operation 404, the method loads the passenger or user avatar data 68b. At operation 406, the method populates the galley GUI 74. At operation 408, the method outputs the galley GUI 74 and the avatar GUI 78, which graphically represents the user avatar 90b (passenger information) in the galley 20. At operation 410, the method determines if the passenger has made a selection of a food service item based on the passenger selecting an item from the menu associated with the beverage button 88 or the food button 86 with the user input device 30], wherein the management control unit receives galley signals from the galley equipment, wherein the galley signals are indicative of operational status of the galley equipment [Fig. 11 steps 410-418 galley item selected, if available, notify crew of user selection then re-populate the galley GUI, and para. 0050 describe if the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28], 
Schalla does not explicitly teach the following, however Verweij teaches the following:
attendant devices that are configured to be carried by the attendants, wherein at least one of the attendant devices  [Pg. 2 lines 1-3 describes crew interface wherein the interface is a portable device];
a position sensor includes a radio frequency identification (RFID) chip includes a radio frequency identification (RFID) chip that is configured to be tracked through RFID monitoring[pg. 7 lines 16-19 describe indoor positioning systems can be based on radio frequency identification ( RFID) as passive tags are very cost-effective, ultra wide band (UWB) that gives reduced interference with other devices, infrared (IR) that is included in most mobile devices. the indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle. The indoor position system utilize the use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, wherein the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin (pgs. 7 of Verweji)];
and the positions of the attendant devices as tracked through the RFID monitoring within the interior cabin via the position sensors of the attendant devices [pg. 7 lines 21-26 The use of tags, such as RFID tags, may be used in combination with tagging each passenger seat or passenger seat row, while the crew interface device switches to the galley mode upon detection of having a location within the galley by the indoor positioning system and wherein the crew interface device switches to the cabin mode upon detection of having a location within the passenger cabin].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij to include portable devices associated with flight attendants. Doing so would make the devices more 
Schalla and Verweij do not explicitly teach the following limitation, however Ristock teaches:
[attendant device] comprises a smart watch that is configured to be worn on a wrist [[0063] Sensor Data Server 136 receives real-time sensor data from sensors associated with agents. A variety of different types of sensors may be suitable for use in examples of the present system. The example of FIG. 3 illustrates Wearable Sensors 262, given BRI Examiner notes that a smart watch that is configured to be worn is a wearable sensor computing device], 
wherein at least one of the attendant devices comprises: (a) a biometric sensor that is configured to detect at least one biometric parameter of at least one of the attendants, and (b) a position sensor [para. 0057 describes Sensor Data Server 250 provides sensor data stored in Sensor Database 251 relating to an agent, such as biometric data that may indicate an agent's (i.e., attendant) stress level or real-time location data (position), for use in routing processes and decisions. Para. 0072 describes wherein the task management utilizes the biometric data of the agent in the task assignment]; 
wherein the management control unit receives biometric signals indicative of the least one biometric parameter from the biometric sensor, and wherein the management control unit receives the service request signals from the passenger interfaces and assigns tasks to the attendant devices based, at least in part, on the service request signals, …, one or both of the passenger data or the attendant data, the biometric signals, [para. 0057 describes Sensor Data Server 250 provides sensor data stored in Sensor Database 251 relating to an agent, such as biometric data that may indicate an agent's (i.e., attendant) stress level or real-time location data (position), for use in routing processes and decisions. Para. 0072 describes wherein the task management utilizes the biometric data of the agent in the task assignment].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla, Verweij, and Shoham incorporate the 
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants as illustrated and described in para. 0050 and fig. 11, and while Verweij describes the crew interface wherein the interface is a portable device (Pg. 2 lines 1-3), further Verweiji discloses the passenger catering system comprises an indoor positioning system for localizing the crew interface device and/or the moveable galley container in a passenger transport vehicle, where they use indoor positioning system (IPS) to locate both the attendant device and the passenger device as discloses in pgs. 5-7. While Ristock as disclosed above teaches real-time location data (position) using biometric sensors and that the task management utilizes the biometric data of the agent/attendant in the task assignment, However neither it nor Schalla and Verweij explicitly teach the following, however the three in combination with Abboud teach:
[…]and the positions of the attendant devices within the interior cabin relative to the passengers within the interior cabin who input the service requests, and wherein the management control unit shows the tasks on a display of the attendant devices [para. 0042 teaches the customer assistance system determines one or more appropriate employees that can assist the customer. Such a determination may be made based upon the skills of the employee's proximate location to the customer], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Verweij, Ristock, and Abboud to include portable devices associated with flight attendants and assigning task based on the employee's proximate location to the customer, because the references are analogous and compatible 
While Schalla describes a control panel 28 which is crew/attendants interface/device which receives passenger request and notify/assign the crew/attendants based on galley signal/information as illustrated and described in para. 0050 and fig. 11; Ristock describes biometric signals and position of the attendant device as disclosed above, Schalla, Verweij, Ristock do not explicitly teach the following, however Daniel teaches:
and wherein the management control unit assigns the tasks to the one or more attendant devices based, at least in part, on the service request signals, the workloads of the one or more attendants, and [other parameters] [the task manager assign tasks based on plurality of attributes such as the workloads of the one or more agents/attendants, user data, and request made as described in para. 0032];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Daniel to base the assignment of task on attendants’ workload, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Claim 28:
Schalla teaches:
The vehicle of claim 23, wherein the management control unit operates the galley equipment to perform at least one task [Fig. 11 steps 410-418 galley item selected, if available, notify crew of user selection then re-populate the galley GUI, and para. 0050 describe if the passenger has made a food service item selection in operation 410, then at operation 414 the method determines if the food service item selection is available based on the inventory data 58. If the selection is available, then at operation 416 the method notifies the crew of the passenger's food service item selection via the control panel 28].

21.	Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schalla in view of Verweij in view of Daniel in view of Abboud, as applied in claim 5 and 16, and further in view William Godecker (US 2013/0187000 A1, hereinafter “Godecker”).
Claim 25/27:
While Schalla describes the selection of galley item(food or beverage), if available, notify crew of user selection then re-populate the galley GUI fig. 11 steps 410-418, however it does explicitly teach that the galley equipment consists of coffee maker and brewing coffee, however analogous art Godecker teaches:
The task management method of claim 26, wherein the galley equipment comprises a coffee maker, and wherein the at least one task comprises brewing coffee [para. 0024 describes a galley on an aircraft consists of coffee maker and brewing apparatus].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Godecker to include coffee maker and brewing apparatus as part of their beverage area and beverage item for selection, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

22.	Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schalla in view of Verweij in view of Ristock in view of Abboud in view of Daniel, as applied in claim 23, and further in view William Godecker (US 2013/0187000 A1, hereinafter “Godecker”).
Claim 29:
Schalla describes the selection of galley item(food or beverage), if available, notify crew of user selection then re-populate the galley GUI fig. 11 steps 410-418, however it does explicitly teach that the galley equipment consists of coffee maker and brewing coffee, however analogous art Godecker teaches:
The vehicle of claim 28, wherein the galley equipment comprises a coffee maker, and wherein the at least one task comprises brewing coffee. [para. 0024 describes a galley on an aircraft consists of coffee maker and brewing apparatus].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Schalla incorporate the teachings of Godecker to include coffee maker and brewing apparatus as part of their beverage area and beverage item for selection, because the references are analogous and compatible since they are both directed task management. Doing so would ensure a faster customer service which improve the overall passenger experience as taught by Schalla in paragraphs 0023 and 0028.

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160304207 A1
INTERACTIVE AIRCRAFT CABIN
CARLES; BLAISE et al.
US 20100224727 A1
SYSTEM AND A METHOD FOR MAKING FUNCTIONS AVAILABLE TO A PASSENGER
Bauer; Hans-Achim et al.
US 20170236195 A1
PASSENGER CATERING SYSTEM FOR A PASSENGER TRANSPORT VEHICLE
Verweij; Ronald
NPL
Saadatfard O., Muzny M, and Arsand E., "Wearable technologies and Sensors", Norwegian Centre for E-health Research (Year: 2016)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683